 1 Jodi K. Swick No. 228634
   John T. Burnite No. 162223
 2 McDOWELL HETHERINGTON LLP
   1 Kaiser Plaza, Suite 340
 3 Oakland, CA 94612
   Telephone: 510.628.2145
 4 Facsimile: 510.628.2146
   Email:       jodi.swick@mhllp.com
 5              john.burnite@mhllp.com
 6 Attorneys for Plaintiff
   SECURIAN LIFE INSURANCE COMPANY
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                             EASTERN DISTRICT OF CALIFORNIA
10
                                  SACRAMENTO DIVISION
11
12
      SECURIAN LIFE INSURANCE                       Case No. 2:19-CV-00257-WBS-AC
13    COMPANY,
                                                    [PROPOSED] ORDER REGARDING
14        Plaintiff,                                CONTINUANCE OF STATUS
                                                    (PRETRIAL SCHEDULING)
15                      v.                          CONFERENCE
16    CATALINA HILLESTAD; PAMELA
      HILLESTAD, AS TRUSTEE OF THE                  Date:      June 24, 2019
17    HILLESTAD TRUST DATED 12-1-                   Time:      1:30 p.m.
      2008; and DOES 1-15,                          Courtroom: 5
18
          Defendants.
19
20
21         For good cause shown, and at the request of the parties, the Status (Pretrial
22 Scheduling) Conference for this matter is continued from June 24, 2019 to September 30,
23 2019 at 1:30 p.m. in Courtroom 5. An amended joint status report shall be filed no later
24 than September 16, 2019.
25 IT IS SO ORDERED.
26 Dated: June 18, 2019
27
28
30       Case No. 2:19-CV-00257-WBS-AC         1
             [PROPOSED] ORDER REGARDING CONTINUANCE OF STATUS (PRETRIAL SCHEDULING)
                                          CONFERENCE
31
